DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 3, and 5 are amended. Claims 8-9 are newly submitted. Claims 1-9 are pending and subject to examination.
Because the claim amendments are partially responsive, the previous 35 USC 112(a), 112(b) and 112(d) rejections are withdrawn, except for the 112(b) rejection on claim 5 (which is reiterated below).

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive, for reasons below. Applicant asserts that the prior arts of record do not teach claim 1 as amended (remarks at 5). Because the new limitations are introduced through amendment, they are addressed in the art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “wherein an opening degree of the dividing valve is larger than an opening degree of the expansion valve,” but this limitation is not supported by the specification. Applicant states that support can be found in fig. 4 (remarks at 5). But fig. 4 only shows that each of expansion valve EV1 and flow dividing valve EV2 has an opening degree somewhere between 0% and 100%, without specifying what the actual opening degree is. Indeed, it’s unclear if fig. 4 is drawn accurately or drawn to scale (the written description is silent on this matter). Moreover, fig. 4 shows that at sometimes EV2 has an opening degree of 0% or approximately 0%, which would make it smaller than EV1’s opening degree. Lastly, the written description—which applicant does not cite for support—is silent on the actual opening degrees of EV1 and 
Claim 9 is rejected because it depends on claim 8.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the entire step of removing the reaction product” at line 24-25. It’s unclear if this refers to the step of removing the reaction product (recited at line 3 & line 7) or the step of introducing the gas mixture, which actually triggers removal the reaction product (recited at line 19). Clarification is required. For examination purpose, it can be interpreted as either.
Claim 1 recites “the step of removing the reaction product” at line 26. It’s unclear if this refers to the step of removing the reaction product (recited at line 3 & line 7) or the step of introducing a gas mixture to remove the reaction product (recited at line 19). Clarification is required. For examination purpose, it can be interpreted as either.
Claim 5 recites “the step of removing the reaction product” at line 4. It’s unclear if this refers back to the step of removing a reaction product recited in claim 1 at line 3 & line 7, or the step of introducing the gas mixture to remove the reaction product recited in claim 1 at line 19. For examination purpose, it’s interpreted as referring back to the latter.
Claim 5 recites “introducing a gas mixture” at line 5. It’s unclear if this refers back to “a step of introducing a gas mixture” in claim 1 at line 19. For examination purpose, it’s interpreted as the same.
Claim 8 recites “an opening degree of the dividing valve” at line 2. It’s unclear if this refers back to the opening degree of the flow dividing valve recited in claim 1 at line 18. For examination, it need not be the same.
Claim 8 recites “the dividing valve” at line 2. There is insufficient antecedent basis for this limitation in the claim. It should be “the flow dividing valve.”
Claim 8 recites “an opening degree of the expansion valve” at line 2-3. It’s unclear if this refers back to the constant value at which the expansion valve is held open, as recited in claim 1 at line 24. For examination purpose, it need not be the same.
Claim 8 recites “an opening degree of the dividing valve is larger than an opening degree of the expansion valve.” It’s not clear if the flow dividing valve’s opening degree is larger at all times or only sometimes. Put it differently, it’s not clear if flow dividing valve has only one opening degree over time, or has a plurality of opening degrees over time such that one of those opening degrees is larger than the expansion valve’s opening degree. For examination purpose, it’s interpreted as the latter.
Claim 9 recites “a temperature of the loading table to increase . . .” at line 3. It’s unclear if this refers back to increasing the temperature of the loading table recited in claim 1 at line 9. For examination purpose, it need not be the same.
Claims 2-4 and 6-7 are rejected because they depend on a claim that’s rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over FUKIAGE (US PGPUB 20050221020), in view of GUIDOTTI (US PGPUB 20050279384), OH (US PGPUB 20090126378) and COWANS (US Patent 8453468).
Regarding claim 1
FUKIAGE teaches the step of removing the reaction product includes:
a step of loading a dummy wafer on the loading table (positioning a dummy substrate on the substrate holder, claim 7);
a step of increasing a temperature of the loading table (controlling the substrate holder's temperature, which can be 0-500C, 200-500C, or 250-400C), which includes inputting heat to the loading table (controlling temperature with, e.g., heating element 132, para. 0033; RF sources can also be activated, para. 0110-12);
a step of introducing a gas mixture to remove the reaction product (introducing a mixture of a fluorine-containing gas and an oxygen-containing gas, claim 3, para. 0005-06, 0115).
FUKIAGE also teaches that the heat to the loading table is stopped at some point in time (see fig. 4, the chamber cleaning process eventually ends), i.e., it’s stopped in response to a time period elapsing.
Although FUKIAGE does not explicitly teach introducing the gas mixture after increasing the temperature of the loading table, it would’ve been obvious to do so. It’s well known in the art to introduce a cleaning gas into the chamber after increasing the loading table’s temperature (see GUIDOTTI at para. 0036, introducing cleaning gas after heating the substrate holder). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
The combination of FUKIAGE and GUIDOTTI does not teach:
“having open an expansion valve, disposed between an output terminal of a condenser, which condenses the refrigerant that is discharged from the heat exchange unit and 
“opening a flow dividing valve between an output terminal of a compressor, which compresses the refrigerant discharged from the heat exchange unit and supplies the refrigerant to the condenser, and the input terminal of the heat exchange unit”;
“adjusting an opening degree of the flow dividing valve”;
“at the same time that the flow dividing valve is closed”;
“the expansion valve is held open at a constant value throughout the entire step of removing the reaction product while the opening degree of the flow dividing valve is adjusted during the step of removing the reaction product.”
OH teaches a prior-art heat exchange system (chiller equipment comprising evaporator 17, which exchanges heat, fig. 2, para. 0007) and a heater (heater 21, fig. 2, para. 0007) for controlling the temperature of a substrate holder, just like FUKIAGE, GUIDOTTI, and the present application. Thus OH is analogous. OH teaches that the heat exchange system comprises:
an expansion valve (expansion valves 13 and 14, fig. 2) disposed between an output terminal of a condenser (unlabeled output of condenser 12, fig. 2) and an input terminal of the heat exchange unit (unlabeled input of evaporator 17, fig. 2), wherein the condenser (condenser 12) condenses the refrigerant that is discharged from the heat exchange unit (coolant leaving evaporator 17, fig. 2) and compressed (coolant is compressed by compressor 11, fig. 2) and supplies the refrigerant to the heat exchange unit (supplies coolant to evaporator 17, fig. 2),
a flow dividing valve (manual valves or hot gas valves 15 and 16, fig. 2, para. 0010-11) disposed between an output terminal of a compressor (unlabeled output of compressor 11, fig. 2) and the input terminal of the heat exchange unit (unlabeled input of evaporator 17, fig. 2), wherein the compressor (compressor 11) compresses the refrigerant discharged from the heat exchange unit (coolant leaving evaporator 17, fig. 2) and supplies the refrigerant to the condenser (supplies coolant to condenser 12, fig. 2).
OH teaches a method of increasing a loading table’s temperature (see fig. 3) by having open the expansion valve (continuously operating the refrigeration cycle, para. 0010, fig. 3 rightmost column; expansion valves are open in the refrigeration cycle, see para. 0005, 0007-08); inputting heat to the loading table (heater 21 produces heat, para. 0010-11, fig. 3 rightmost column); opening the flow dividing valve (opening hot gas valves 15/16, para. 0010-11, fig. 3 rightmost column); and adjusting an opening degree of the flow dividing valve (controlling the degree of opening of valves 15/16, para. 0011).
OH teaches that a hot gas that flowed through the flow dividing valve (15/16) is mixed with a refrigerant that flowed through the condenser and the expansion valve (13/14) (see para. 0010, fig. 2). A person having ordinary skill in the art would understand that the refrigerant is cooled after flowing through the condenser and the expansion valve. OH also teaches that the refrigeration cycle is operating when increasing, decreasing, and maintaining temperature (see fig. 3, middle and rightmost columns; see also para. 0008, 0010-11); this means that expansion valve 13, which is part of the refrigeration cycle (as explained above), is held open when controlling temperature. Moreover, OH teaches that the heat to the loading table is stopped (heater output set to 0%, see fig. 3 middle column) at the same time that the flow dividing valve is closed (valves 15/16 closed, see fig. 3 middle column).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of FUKIAGE and GUIDOTTI to incorporate OH’s heat exchange system (e.g., compressor, condenser, expansion valve, flow dividing valve) and the steps of using that heat exchange system (e.g., having open the expansion valve, opening the flow dividing valve, adjusting the flow dividing valve, mixing hot gas and refrigerant, stop heat to loading table at same time flow dividing valve is closed, expansion valve See KSR, 550 U.S. at 415-421; MPEP § 2143, A. OH’s heat exchange system and steps, if incorporated, would perform the same functions of controlling the substrate holder’s temperature, thus yielding predictable results. In the resulting combination, the opening degree of the flow dividing valve is adjusted while increasing the loading table’s temperature (as explained above), which is during the step of removing the reaction product. Also, the expansion valve is held open when controlling temperature.
The combination of FUKIAGE, GUIDOTTI, and OH does not explicitly teach that the expansion valve is held open “at a constant value throughout the entire step of removing the reaction product.” But it’s well known in the art to perform temperature control by adjusting the flow dividing valve, without adjusting the expansion valve (see COWANS). For example, COWANS teaches a temperature control system (TDSF system, fig. 1-2) for controlling the temperature of substrate loading table (platen 192 for holding wafer 190, fig. 2), the heat exchange unit comprising a compressor (112), a condenser (114), an expansion valve (119), and a flow dividing valve (proportional valve 125) (fig. 1, col. 3 line 53 to col. 4 line 13). A hot gas that flowed through the flow dividing valve (125) is mixed with a cooled refrigerant that flowed through the condenser and the expansion valve (119) (see col. 3 line 53 to col. 4 line 13; see also col. 1 line 15-39, citing other prior art references for similar temperature control systems). Moreover, COWANS teaches that the temperature control can be performed by adjusting the flow dividing valve, without adjusting the expansion valve (see col. 3 line 53 to col. 4 line 13, 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of FUKIAGE, GUIDOTTI, and OH to incorporate having the expansion valve held open at a constant value at all times (see COWANS), with reasonable expectation of performing temperature control. Both OH and COWANS teach mixing a hot gas that flowed through the flow dividing valve with a cooled refrigerant that flowed through the condenser and the expansion valve (as explained above); both teach adjusting the flow dividing valve while the expansion valve is held open (as explained above). Moreover, it’s well known in the art to perform temperature control by adjusting the flow dividing valve, without adjusting the expansion valve (see COWANS), which means the expansion valve is held open at a constant value at all times. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, adjusting the flow dividing valve without adjusting the expansion valve (which is held open at a constant value at all times), as incorporated, would perform the same temperature control function as before, thus yielding 
Regarding claim 3, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 1. FUKIAGE teaches the gas mixture contains gas including fluorine and gas including oxygen (combination of a fluorine-containing gas and an oxygen-containing gas, para. 0077, 0115, claim 3).
Regarding claim 4, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 3. FUKIAGE teaches: wherein the gas including fluorine includes at least one of CF4, NF3, and C4F8 (para. 0077, 0115), and the gas including oxygen includes at least one of O2, O3, CO, CO2 (para. 0077, 0115).
Regarding claim 5, the combination of FUKIAGE, GUIDOTTI, and OH teaches the cleaning method according to claim 1. As explained above, the combination teaches a step of introducing a gas mixture to remove reaction product, after increasing the loading table’s temperature. FUKIAGE teaches inputting heat to the loading table is stopped (chamber cleaning process ends, fig. 4, step 450; because the chamber cleaning process comprises inputting heat, as explained above, when the chamber cleaning process ends, the heat input would also end) in response to a finish of the step of removing the reaction product by introducing the gas mixture (the chamber cleaning process ends).
Regarding claim 6
Regarding claim 7, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 1. FUKIAGE teaches the loading table includes a heater (substrate holder 130 comprises heating element 132, fig. 1), and inputting heat to the loading table is performed by the heater (para. 0033, control temperature using heating element 132).
Regarding claim 8, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 1. As explained above, the combination teaches that: a hot gas that flowed through the flow dividing valve is mixed with a cooled refrigerant that flowed through the condenser and the expansion valve; the expansion valve is held open at a constant value while the flow dividing valve is adjusted, such that the flow through the flow dividing valve is directly controlled while the flow through the condenser and the expansion valve is indirectly controlled; and the mixture of hot gas and cooled refrigerant is used to increase the loading table’s temperature. Thus, it’s reasonably expected that, by setting the opening degree of the flow dividing valve to be larger than the opening degree of the expansion valve, the resulting mixture would have more hot gas than cooled refrigerant and the loading table’s temperature would be increased.
Regarding claim 9, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 8. As explained above, the combination teaches the opening degree of the flow dividing valve is adjusted or controlled to control the loading table’s temperature (see OH; see also COWANS), which includes an increase of the loading table’s temperature. It’s reasonably expected that the temperature increase can be achieved at a chosen rate (see COWANS at col. 1 line 40-43, systems and method employing two-phase refrigerant (i.e., a mixture of hot gas and cooled refrigerant) in direct contact with a thermal load .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of FUKIAGE, GUIDOTTI, OH and COWANS (as applied to claim 1), and in further view of Hong Xiao, Plasma-Enhanced Chemical Vapor Deposition Tetraethoxysilane Process, Intro. to Semiconductor Mfg. Tech. (2nd Ed. SPIE 2012).
Regarding claim 2, the combination of FUKIAGE, GUIDOTTI, OH and COWANS teaches the cleaning method according to claim 1. FUKIAGE teaches vapor deposition using a silicon-containing precursor, a carbon-containing precursor, or a combination of the two (para. 0101). As such, the reaction product would have carbon and silicon.
The combination does not teach the reaction product has fluorine.
XIAO teaches that chemical vapor deposition can be used to deposit fluorinated silicate glass (FSG). Hong Xiao, Plasma-Enhanced Chemical Vapor Deposition Tetraethoxysilane Process, Intro. to Semiconductor Mfg. Tech., at 417 (SPIE 2012).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination—with reasonable expectation of success—to incorporate reaction product having fluorine (as taught by XIAO), for several reasons. First, GUIDOTTI teaches that the deposit can contain one or more types of material (para. 0028). Second, using fluorinated precursor to deposit and create reaction product having KSR, 550 U.S. at 415-421; MPEP §§ 2143, A. and 2143.02.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example:
US PGPUB 20080006044 to TAN (temperature is controlled by adjusting the relative orifice size or opening degree between hot gas valve and expansion valve);
US Patent 7178353 to COWANS (expansion valve is open but not directly adjusted);
US Patent 7415835 to COWANS (expansion valve is open but not directly adjusted);
US Patent 6091060 to GETCHEL (expansion valve is open but not directly adjusted);
US PGPUB 20010037652 to SASAYAMA (expansion valve is open but not directly adjusted);
US PGPUB 20060266060 CHOI (expansion valve is open but not directly adjusted);
Korean Publication KR20170011534 to BAN (adjusting hot gas valve without adjusting expansion valve);
Korean Publication KR20110112533 to JEONG (adjusting hot gas valve without adjusting expansion valve);
Japanese Publication JPH05133622to KAWAKATSU (keeping expansion valve constant while adjusting compressor);
Japanese Publication JP2002134664 to ASHIWAKE (keeping expansion valve constant while adjusting hot gas valves);
Japanese Publication JP2016084972 to HASHIGUCHI (teaching that conventional chillers adjust only the hot gas valve);
Japanese Publication JP2010159945 to CHO (opening degree of expansion valve is predetermined).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714